Citation Nr: 0503684	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-18 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, left leg.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for loss of 
teeth due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1960 to 
May 1961 and from March 1963 to April 1972.  The veteran also 
had inactive duty in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
peripheral vascular disease, left leg, and denied reopening 
the veteran's claim for service connection for loss of teeth 
due to trauma.  A Notice of Disagreement was received in May 
2002.  A Statement of the Case was issued in May 2003.  A 
timely appeal was received later in May 2003.  A Decision 
Review Officer issued a Supplemental Statement of the Case in 
December 2003 after review of the veteran's claims.

For the reasons set forth below, the veteran's claims for 
service connection for peripheral vascular disease, left leg, 
and tooth loss due to trauma, on the merits, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In September 1993, the RO denied the veteran's claim for 
service connection for tooth loss due to trauma, which the 
veteran did not appeal.  

2.  The new evidence received since September 1993 is 
material because it bears directly and substantially upon the 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.



CONCLUSION OF LAW

New and material evidence has been received since the 
September 1993 rating decision and the veteran's claim for 
service connection for tooth loss due to trauma is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision contained herein to 
reopen, a discussion of VA's duty to assist and notify is 
unnecessary.  

The veteran's claim for service connection for tooth loss due 
to trauma was previously denied by a September 1993 dental 
rating decision.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c).  The veteran did not 
at any time indicate disagreement with this rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  The veteran's claim was received 
in January 2001.  Since this claim was received prior to 
August 29, 2001, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to September 1993 is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

Evidence received since September 1993 consists of the 
veteran's statements and certificates showing the veteran was 
awarded two Purple Hearts for wounds received in action on 
April 3, 1968 and April 14, 1968.  This evidence is new in 
that it was not previously of record, and it is material in 
that they establish the veteran was in combat.  This in turn 
provides the basis for consideration under 38 C.F.R. 
§ 3.304(d) that an in-service injury consistent with combat 
occurred, as the veteran contends.  

Accordingly, the Board finds that the evidence received 
subsequent to September 1993 is new and material and serves 
to reopen the claim for service connection for tooth loss due 
to trauma.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with VA's duty to notify and 
assist the veteran in developing his claim.  This is detailed 
in the REMAND below.





ORDER

New and material evidence having been received, the veteran's 
claim for service connection for tooth loss due to trauma is 
opened, and, to that extent only, the appeal is granted.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this appeal.  

The veteran has stated that he was wounded in Vietnam and 
treated at the field hospital until he was transferred to a 
General Hospital in Japan.  He was then transferred to Valley 
Forge Army Hospital in Pennsylvania, where he was treated 
until August or September of 1968 when he was returned to 
active duty at Fort Knox, Kentucky.

The veteran's personnel records (Record of Assignment) show 
that he was a patient at MHD 249th Gen. Hospital, Japan from 
April 22, 1968 to May 29, 1968.  Then he was transported to 
Valley Forge General Hospital, Pennsylvania, and was a 
patient there from June 3, 1968 to July 30, 1968.  [The 
veteran's service medical records also note that he was 
hospitalized at Valley Forge General Hospital, Phoenixville, 
PA, 19460 from June 3, 1968 to July 30, 1968, and that he saw 
the Dental Clinic there on July 8, 1968.]  Moreover, the 
service records show a loss of teeth as occurring during 
service, although there is inconsistency as to which teeth 
were involved, and the reasons for this loss are not set out.  

In any event, since the current service medical records do 
not include a description of the reason for the veteran's 
hospitalization in 1968, and he clearly lost some teeth 
during service, an attempt to obtain the records from the 
veteran's hospitalization should be made.  

The Board notes that the Valley Forge General Hospital closed 
in 1974.  The veteran's medical records relating to his 
treatment there should, therefore, be in the retired records 
for closed hospitals.  

In addition, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The RO did not 
provide the veteran VA examinations on his claims for a left 
leg disability or loss of teeth.  If the RO is able to obtain 
the veteran's hospitalization records and they support the 
occurrence of the injuries claimed by the veteran, the RO 
should schedule the veteran for VA examinations on these two 
claims unless it is able to render a favorable decision 
without them.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's in-service hospitalization 
records.  Specifically, the RO should 
request the hospitalization records for 
the veteran from (1) MHD 249th General 
Hospital, Japan from April 22, 1968 to 
May 29, 1968 and (2) Valley Forge General 
Hospital, Phoenixville, PA, 19460 from 
June 3, 1968 to July 30, 1968.  The RO 
should also specifically request the 
records for the veteran from the Dental 
Clinic at Valley Forge General Hospital 
from July 8, 1968.  The RO should 
instruct the NPRC to search retired 
records for closed hospitals.  Associate 
all requests and records received with 
the claims file.  If records are 
unavailable from any sources, a negative 
reply is requested.

3.  If the NPRC responds that it has no 
records for these hospitalizations, the 
RO should advise the veteran that it was 
not able to obtain these records and 
remind him that although VA assists the 
veteran in obtaining evidence, it is 
ultimately his responsibility to present 
evidence to support his claims and, to 
this end, he should make every effort to 
obtain and submit any other evidence, 
expert or lay, that would support his 
claims.

4.  When the above development has been 
accomplished and any available evidence 
has been obtained, and if the RO is not 
able to render a favorable decision 
without a medical examination, the 
veteran should be scheduled for the 
appropriate VA examination(s).  The 
claims file must be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
veteran's current disability (either left 
leg or loss of teeth) is related to 
disease or injury, including dental 
trauma, incurred during service.  The 
specific teeth as may have been lost due 
to dental trauma in service should be 
identified to the extent possible.  

5.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claims.  If such action does not 
resolve the claims, a supplemental 
statement of the case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


